DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered. Claims 1 and 43-71 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 45-55, 57, and 60-70 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,037,036 B2 (Nilsson et al., hereinafter "Nilsson") in view of US 10,198,951 B2 (Vanholme) and "A Representation Method Based on the Probability of Collision for Safe Robot Navigation in Domestic Environments" (Coenen et al., hereinafter "Coenen"). 

As to claim 1, Nilsson discloses a computer-implemented method comprising: 
	generating, with at least one processor, boundary data dividing a perceived area and an unperceived area of an environment of a vehicle, where the boundary data is generated based on sensor data (Fig 1a, Fig 1b, Fig 4 - processor (6), col 6 ln 12-14 - "the method consists of the steps of: detecting observable obstacles 3; detecting unobservable areas 4", col 13 ln 59-62 - "The dotted lines 7 illustrate the boundaries of the sensor 2 capabilities when occluded by an observable obstacle 3, such that an unobservable area 4 is formed behind the observable obstacle 3"); 
	generating, with the at least one processor, hypothetical object data representing at least one hypothetical object at a particular location in the unperceived area of the environment (col 12 ln 32-36 - "The arrangement comprises: a processor 6 arranged to process readings from the vehicle 1 sensors 2 for monitoring the surrounding environment and: detect observable obstacles 3; detect unobservable areas 4; add virtual obstacles 5 in unobservable areas 4"), 
	the generating comprising: 
	determining, with the at least one processor, whether at least one lane of a road network on which the vehicle is traveling lies within the unperceived area (Fig 3a, Fig 3b); 
	in accordance with determining that at least one lane of the road network lies within the unperceived portion of the environment of the vehicle (Fig 3b), 
	assigning, with the at least one processor, a value to at least one attribute of the at least one hypothetical object (col 14 ln 38-44 - "A virtual obstacle 5, e.g. obstacle vehicle 5, is here added in the unobserved area 4. The host vehicle 1 velocity, illustrated by arrow 8, is limited to ensure that there is no collision with the virtual obstacle 5, should it e.g. move in accordance with an associated hypothetical event, as illustrated by arrow 9, into the left lane of the road 11"); 
	updating a world model with the generated hypothetical object (col 14 ln 38-44); and 
	generating, with the at least one processor, commands for operation of the vehicle within the environment, the commands being based on the updated world model (col 12 ln 43-47 - "safe vehicle 1 trajectories 6a are then provided to other vehicle 1 systems (not shown), such as e.g. driver assist, driver warning or autonomous or semi-autonomous vehicle 1 drive control systems"). 
	Vanholme teaches certain limitations not expressly disclosed by Nilsson, namely: 
	generating, with the at least one processor, a representative shape for the at least one hypothetical object at a point associated with the at least one lane (col 3 ln 32-38 - "determination of the occupation by the phantom object in the region of the surroundings comprises: determining the type of preventing object and determining an assumption with respect to the occupation by the phantom object and an assumption with respect to the type of phantom object with the aid of a pre-stored assignment", col 3 ln 45-47 - "The assignment may specify a rule for the occupation by the phantom object, the rule spatially relating the occupation to the region and/or the object"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nilsson and Vanholme, because each reference relates to navigation systems that add a virtual obstacle to the environment of a moving vehicle in a region that is unobservable by the vehicle's sensors. Moreover, the combination would yield predictable results according to the teachings of Vanholme, by introducing different types of virtual obstacles only in regions where they might reasonably be predicted to exist in reality. 
	Coenen teaches certain limitations not expressly disclosed by Nilsson, namely: 
	determining, with the at least one processor, that the representative shape of the at least one hypothetical object lies completely in the unperceived area of the environment (pg 4179 col 2 - "The occupancy probability model [...] is based on a proactive approach [...] that the robot is always expecting that a moving obstacle can appear on the robot’s path from an occluded region", pg 4180 Fig 3, pg 4180 col 1 - "The cells of the grid map with an occupancy probability are inflated with the obstacle inflation distance d.sub.obs. [...] all inflated cells are regarded as one potential source of collision risk"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nilsson and Coenen, because each reference relates to navigation systems that add a virtual obstacle to the environment of an autonomous vehicle in a region that is unobservable by the vehicle's sensors. The combination would yield predictable results according to the teachings of Coenen, minimizing the risk of a collision by assuming an undetected obstacle may be located at any nearby point. 

As to claim 45, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. 
	Nilsson further discloses wherein the point is adjacent to the boundary (Fig 1a), and 
	the attribute assigned to the at least one hypothetical object constrains or adjusts motion of the vehicle (col 7 ln 60-64 - "a virtual obstacle 5 is associated with a model of motion and an associated hypothetical event based on the virtual obstacles 5 possible motion from a current position given by its associated model of motion", col 9 ln 56-64 - "perform smooth and comfortable braking should a virtual pedestrian 5 walk out into an intersection and at the same time be able to perform emergency braking for the same virtual pedestrian 5, should the latter run out into the intersection[.] Thus, the safe vehicle trajectories will be determined in a way that can handle both the first and the second hypothetical events").

As to claim 46, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. 
	Nilsson further discloses wherein the attribute assigned is at least one motion state of the at least one hypothetical object (col 9 ln 56-64).

As to claim 47, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 46. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the motion state is speed and the speed is set to less than or equal to a speed limit (col 3 ln 14-17 - "When checking whether a phantom object can be assumed in a concealed region, it is advantageously assumed that the phantom objects, that is to say pedestrians or cyclists, for example, comply with the traffic rules").

As to claim 48, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. 
	 Nilsson further discloses wherein the attribute assigned causes a worst-case scenario that the vehicle might encounter (col 8 ln 8-12 - "assumed that a pedestrian will be located at the worst possible position within an unobserved area 4, such that the associated safety area is determined by an event including possible motion from that position given by the model of motion used").

As to claim 49, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the at least one hypothetical object is constrained to travel along traffic lanes on the road network and adhere to rules associated with the road network (col 3 ln 14-17).

As to claim 50, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein a behavior of the at least one hypothetical object is based on historical data of vehicles traveling on a portion of the road network where rules of the road are routinely violated (col 3 ln 15-19 - "the phantom objects [...] at least behave in a predictable manner (and in the process do not comply with the traffic rules)", col 4 ln 55-57 - "Another rule is, for example, that, although the other road user does not comply with the traffic rules, he nevertheless behaves in a predictable manner").

As to claim 51, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein a type of the at least one hypothetical object is determined based on an exclusive lane of the road network (col 3 ln 14-17, col 4 ln 25-31 - "the checking operation also takes into account whether the traffic rules or predefined further rules applicable in the region provide for other road users to be in the region. The checking aspect with respect to the traffic rules can be carried out on the basis of detected road markings (for example part of a zebra crossing or a road marking and its assumed continuation)").

As to claim 52, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 51. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the type of the at least one hypothetical object is a bicycle and the exclusive lane is a bike lane (col 3 ln 14-17, col 4 ln 25-31).

As to claim 53, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 51. See claim 1 for a statement of an obviousness rationale. 
	Nilsson further discloses wherein the type of the at least one hypothetical object is a bus (col 8 ln 35-38 - "When approaching or traversing an intersection the model of motion to use for the virtual obstacle 5 may be that of another vehicle, such as an automobile or bus").
	Vanholme further teaches wherein the exclusive lane is a bus lane (col 4 ln 25-31). 

As to claim 54, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 51. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the type of the at least one hypothetical object is a pedestrian and the exclusive lane is at least one of a pedestrian sidewalk or crosswalk (col 3 ln 14-17, col 4 ln 25-31).

As to claim 55, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 51. 
	Nilsson does not expressly further disclose wherein a type of the at least one hypothetical object is a train and the train is determined based on presence of a railroad crossing light on the road network. However, Nilsson does disclose selecting a type of hypothetical object to be another vehicle based on the presence of an intersection in the vehicle's current environment (col 8 ln 25-28 - "Determination of which model of motion to use for hypothetical events associated with a virtual obstacle 5 may be based on probabilities, e.g. based on the environment the vehicle 1 is currently in", col 8 ln 35-37 - "When approaching or traversing an intersection the model of motion to use for the virtual obstacle 5 may be that of another vehicle"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would recognize that a train is one type of vehicle that may appear in some environments and that an environment including an intersection between a road and a railway may be marked with a crossing sign or light. One of ordinary skill in the art would therefore find it obvious to add a hypothetical train to the unperceived area of the environment when a crossing light is in the perceived area, with the motivation of allowing the vehicle to avoid collisions with additional types of objects. 

As to claim 57, Nilsson discloses a system comprising: 
	at least one sensor (col 6 ln 4-10 - "sensors 2 include [...] a Radio Detection And Ranging (RADAR) sensor, a Light Detection And Ranging (LIDAR) sensor, a Light Amplification by Stimulated Emission of Radiation (LASER) sensor, a SOund NAvigation and Ranging (SONAR) sensor (e.g. ultrasound), an InfraRed (IR) sensor, an image sensor (e.g. camera)"); 
	at least one processor (Fig 4); 
	at least one computer-readable medium having stored thereon instructions, that when executed by the at least one processor, causes the at least one processor to perform operations (col 12 ln 52-54 - "associated memory which stores and carry out instructions of computer programs/software") comprising: 
	generating boundary data dividing a perceived area and an unperceived area of an environment of a vehicle, wherein the boundary is generated based on sensor data (Fig 1a, Fig 1b, col 6 ln 12-14, col 13 ln 59-62); 
	generating hypothetical object data representing at least one hypothetical object at a particular location in the unperceived area (col 12 ln 32-36), 
	the generating comprising: 
	determining whether at least one lane of a road network on which the vehicle is traveling lies within the unperceived area (Fig 3a, Fig 3b); 
	in accordance with determining that at least one lane of the road network lies within the unperceived area of the environment of the vehicle (Fig 3b), 
	assigning a value to at least one attribute of the at least one hypothetical object (col 14 ln 38-44); 
	updating a world model that comprises the perceived area and the unperceived area with the at least one hypothetical object (col 14 ln 38-44); and 
	generating commands for operation of the vehicle within the environment, the commands being based on the updated world model (col 12 ln 43-47).
	Vanholme teaches certain limitations not expressly disclosed by Nilsson, namely: 
	generating a representative shape for the at least one hypothetical object at a point associated with the at least one lane (col 3 ln 32-38, col 3 ln 45-47). 
	Coenen teaches certain limitations not expressly disclosed by Nilsson, namely: 
	determining that the representative shape of the at least one hypothetical object lies completely in the unperceived area of the environment of the vehicle (pg 4179 col 2, pg 4180 Fig 3, pg 4180 col 1). 
	See claim 1 for a statements of an obviousness rationale. 

As to claim 60, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. 
	Nilsson further discloses wherein the point is adjacent to the boundary (Fig 1a), and 
	the attribute assigned to the at least one hypothetical object constrains or adjusts motion of the vehicle (col 7 ln 60-64, col 9 ln 56-64).

As to claim 61, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. 
	Nilsson further discloses wherein the attribute assigned is at least one motion state of the at least one hypothetical object (col 9 ln 56-64).

As to claim 62, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the motion state is speed and the speed is set to less than or equal to a speed limit (col 3 ln 14-17).

As to claim 63, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. 
	 Nilsson further discloses wherein the attribute assigned generates a worst-case scenario that the vehicle might encounter (col 8 ln 8-12).

As to claim 64, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the at least one hypothetical object is constrained to travel along traffic lanes on the road network and adhere to rules associated with the road network (col 3 ln 14-17).

As to claim 65, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein a behavior of the at least one hypothetical object is based on historical data of vehicles traveling on a portion of the road network where rules of the road are routinely violated (col 3 ln 15-19, col 4 ln 55-57).

As to claim 66, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein a type of the at least one hypothetical object is determined based on an exclusive lane of the road network (col 3 ln 14-17, col 4 ln 25-31).

As to claim 67, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 66. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the type of the at least one hypothetical object is a bicycle and the exclusive lane is a bike lane (col 3 ln 14-17, col 4 ln 25-31).

As to claim 68, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 66. See claim 1 for a statement of an obviousness rationale. 
	Nilsson further discloses wherein the type of the at least one hypothetical object is a bus (col 8 ln 35-38). 
	Vanholme further teaches wherein the exclusive lane is a bus lane (col 4 ln 25-31).

As to claim 69, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 66. See claim 1 for a statement of an obviousness rationale. 
	Vanholme further teaches wherein the type of the at least one hypothetical object is a pedestrian and the exclusive lane is at least one of a pedestrian sidewalk or crosswalk (col 3 ln 14-17, col 4 ln 25-31).

As to claim 70, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 66. 
	Nilsson does not expressly further disclose wherein a type of the at least one hypothetical object is a train and the train is determined based on presence of a railroad crossing light on the road network. However, Nilsson does disclose selecting a type of hypothetical object to be another vehicle based on the presence of an intersection in the vehicle's current environment (col 8 ln 25-28, col 8 ln 35-37). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would recognize that a train is one type of vehicle that may appear in some environments and that an environment including an intersection between a road and a railway may be marked with a crossing sign or light. One of ordinary skill in the art would therefore find it obvious to add a hypothetical train to the unperceived area of the environment when a crossing light is in the perceived area, with the motivation of allowing the vehicle to avoid collisions with additional types of objects. 

Claims 43-44, 56, 58-59, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Vanholme, Coenen, and US 2017/0345311 A1 (Sugiura et al., hereinafter "Sugiura"). 

As to claim 43, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 1. 
	Sugiura teaches the limitations not expressly further taught by Nilsson, Vanholme, and Coenen, namely: 
	wherein the sensor data is a pointcloud (para [0042] - "if the sensor 10G is a millimeter-wave radar or a laser sensor, the surroundings information is distance information. In detail, the surroundings information in that case is, for example, a depth map which defines a distance from the sensor 10G for each pixel") and 
	generating the boundary data further comprises: 
	dividing, with the at least one processor, the pointcloud into N vertical slices, where N is a positive integer greater than one (Fig 9, para [0142] - "the blind spot identification function 14S divides the two-dimensional map 22 into grids G. Each cell of the grids G has the same size. Then, the blind spot identification function 14S identifies, among the grids G included in the two-dimensional map 22, a grid G in a blind spot area 22A when a line connecting the position Q1 of the output-destination moving object 30 and the grid G passes through the obstacle 32"); 
	for each slice: 
	determining, with the at least one processor, foreground points in the slice (Fig 9, para [0132] - "the obstacle identification function 14R identifies, as the obstacle 32, another object 12 positioned nearest from the position Q1 in each of all directions of 360° centered around the position Q1 in the two-dimensional map 22"); 
	determining, with the at least one processor, a nearest foreground point to the sensor (para [0132]); and 
	marking a first area between an origin of the sensor and the nearest foreground point as perceived and a second area beyond the nearest foreground point as unperceived, where the N nearest foreground points represent sample boundary points (para [0143] - "visible area 22D", para [0144] - "the blind spot identification function 14S identifies, as the blind spot 20A, an area consisting of grids G in the blind spot area 22A in the two-dimensional map 22"); and 
	determining, with the at least one processor, the boundary data based on the sample boundary points (para [0067] - "In a case where the surroundings information is distance information, the object identification function 10K may extract a line which connects borders of discontinuous changes in distance as a boundary of the blind spot 20A").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nilsson and Sugiara, because each reference relates to systems for navigating a vehicle in an environment where some regions are not observable by the vehicle's sensors. The combination would yield predictable results according to the teachings of Sugiura, by improving the division of the vehicle environment into visible and occluded regions. 

As to claim 44, the combination of Nilsson, Vanholme, Coenen, and Sugiura teaches the method of claim 43. See claim 43 for a statement of an obviousness rationale. 
	Sugiura further teaches wherein the pointcloud is output by a light detection and ranging (LiDAR) sensor (para [0042]).

As to claim 56, the combination of Nilsson, Vanholme, and Coenen teaches the method of claim 51. 
	Sugiura teaches the limitations not expressly further taught by Nilsson, Vanholme, and Coenen, namely: 
	wherein the boundary and the at least one hypothetical object are generated based on instantaneous sensor data that are temporally smoothed (para [0122] - "The acquisition function 14P may detect a moving point in the captured image 21 by tracking a feature point in the captured image 21 by a known method. In that case, the acquisition function 14P may detect the moving point in the captured image 21 as the moving object 36").
	See claim 43 for a statement of an obviousness rationale. 

As to claim 58, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 57. 
	Sugiura teaches the limitations not expressly further taught by Nilsson, Vanholme, and Coenen, namely: 
	wherein the sensor data comprises a pointcloud (para [0042]), and 
	generating the boundary data further comprises: 
	dividing the pointcloud into N vertical slices, where N is a positive integer greater than one (Fig 9, para [0142]); 
	for each slice: 
	determining foreground points in the slice (Fig 9, para [0132]); 
	determining a nearest foreground point in the foreground points in the slice to the sensor (para [0132]); and 
	marking a first area between an origin of the sensor and the nearest foreground point as perceived and a second area beyond the nearest foreground point as unperceived, where the N nearest foreground points represent sample boundary points (para [0143], para [0144]); and 
	determining the boundary data based on the sample boundary points (para [0067]).
	See claim 43 for a statement of an obviousness rationale. 

As to claim 59, the combination of Nilsson, Vanholme, Coenen, and Sugiura teaches the system of claim 58. See claim 43 for a statement of an obviousness rationale. 
	Sugiura further teaches wherein the pointcloud is output by a light detection and ranging (LiDAR) sensor (para [0042]).

As to claim 71, the combination of Nilsson, Vanholme, and Coenen teaches the system of claim 66. 
	Sugiura teaches the limitations not expressly further taught by Nilsson, Vanholme, and Coenen, namely: 
	wherein the boundary and the at least one hypothetical object is generated based on instantaneous sensor data that are temporally smoothed (para [0122]).
	See claim 43 for a statement of an obviousness rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD MELTON/Primary Examiner, Art Unit 3669